DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
3.	Claims 1, 3-7, 10-20 are pending. Claims 1, 3-7, 10-20 are under examination on the merits. Claims 1, 11 are amended. Claims 2, 8-9 are  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive, thus claims 1, 3-7, 10-20 stand rejected as set forth in Final Office Action dated 03/03/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims  1, 3-7, 10-20 are rejected under 35 U.S.C. 103(a)(2) as being unpatentable over 
Jun et al. (US Pub. No. 2017/0183565 A1; hereinafter “Jun”) as in view of Wang et al. (KR 20170019277 A, machine translation, hereinafter “Wang”).

Regarding claims 1,3: Jun teaches a photoresist resin composition (Page 21, [0364]), comprising: a plurality of quantum dots, a photopolymerizable monomer, a photopolymerization initiator or a combination of initiator (Page 17, [0291]; Page 17, [0298]) in the amount of about 0.01 wt % to about 10 wt% (Page 17, [0288]), a scatterer, a binder resin, and a solvent (Page 22, [0365]), wherein an amount of the scatterer is 15 wt% which encompasses a range of about 2 parts to about 20 parts by weight based on 100 parts by weight of a total amount of the photoresist resin composition (Page 22, [0365]), wherein the quantum dot has an amount in a range of about 1 wt % to about 40 wt %, and the light scatter greater than or equal to about 5 wt % or less than or equal to about 15 wt% (Page 16, [0278]) which encompasses the quantum dots and the light scatter at a weight ratio in a range of about 1:1 to about 10:1 (Page 16, [0278]). Jun teaches the quantum dot has an amount of about 40 parts by weight based on 100 parts by weight of the total amount of the photoresist resin composition (Page 9, [0156]; Page 17, [0284]). Jun does not expressly teach the scatterer comprises a plurality of inorganic particles having different particle diameters from each other, wherein the plurality of the inorganic particles each have a particle diameter of greater than about 20 nm and less than about 2 µm, wherein the first diameter of the first inorganic particles is greater than about 100 nm and less than about 2 µm and the second diameter of the second inorganic particles is greater than about 20 nm and less than about 300 nm, wherein the photoresist resin composition comprises the quantum dots and the scatterer at a weight ratio in a range of about  2.42:1 to about 4.09:1, and  wherein the plurality of the inorganic particles each have a refractive index of greater than 1.5, wherein the first photopolymerization initiator and the second photopolymerization initiator are included in the photoresist resin composition at a weight ratio in a range of about 1:1 to about 50:1.
		However, Wang teaches the self-luminous photoresist resin composition (Page 5/32, [0001]), comprising A) quantum dots, (B) scattering particles, (C) photopolymerizable compound, (D) photopolymerization initiator, (E) alkali-soluble resin, and (F) a solvent  (Page 7/32, [0015]). Wang teaches the first photopolymerization initiator in an amount of 0.1 to 20 wt%, more preferably 1 to 10 wt% (Page 14/32, [0095]) and the second photopolymerization initiator (Page 14/32, [0098]) in an amount of 0.1 to 20 wt%, more preferably 1 to 10 wt% (Page 15/32, [0102]) are included in the photoresist resin composition, which encompasses at a weight ratio in a range of about 1:1 to about 50:1, wherein an amount of the scatterer is in a range of 0.1 to 50 wt%, more preferably 0.3 to 30 wt% based on 100 parts by weight of a total amount of the resin composition (Page 10/32, [0051]), the scatterer comprises a plurality of inorganic particles, the plurality of inorganic particles comprises first inorganic particles having a first diameter and second inorganic particles having a second diameter less than the first diameter, the plurality of the inorganic particles each have a particle diameter of greater than about 20 nm and less than about 2 um, the first diameter of the first inorganic particles is E-4 TiO2 of 130 nm (i.e., PT-401L), and the second diameter of the second inorganic particles is 30 nm E-1 TiO2 of 30 nm (i.e., TTO-55) (Pages 27-28/32, Table 2). Wang teaches the content of the quantum dots (A) is in the range of 3 to 80% by weight, more preferably 5 to 70% by weight based on the solid content in the self-luminous photosensitive resin composition (Page 9/32, [0037]), and the scattering particles contained in an amount of 0.1 to 50% by weight, more preferably 0.3 to 30% by weight based on the solid content in the self-luminous photosensitive resin composition (Page 10/32, [0051]), which the quantum dots and the scatterer at a weight ratio encompass the range of about  2.42:1 to about 4.09:1. Wang teaches the photoresist resin composition comprises the quantum dots (30 parts by weight), and the scatterer (5 parts by weight), at a weight ratio in a range of 6:1 (Page 22/32, Table 1, Example 1) with benefit of providing the luminance of light emitted from the film become uniform, thereby increasing the color reproducibility, and further the scatterer may scatter the incident light so that a contact efficiency between the incident light and the quantum dots may be increased, thereby improving the light conversion efficiency (Page 9/32, [0040]; Page 14/32, [0098]; Page 15/32, [0102]; Page 10/32, [0043]; Page 10/32, [0051]).

    PNG
    media_image1.png
    340
    703
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    140
    662
    media_image2.png
    Greyscale

		In an analogous art of a photoresist resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light scatterer by Jun, so as to include the light scatterer comprises a plurality of inorganic particles, the plurality of inorganic particles comprises first inorganic particles having a first diameter and second inorganic particles having a second diameter less than the first diameter as taught by Wang, and would have been motivated to do so with reasonable expectation that this would result in providing the luminance of light emitted from the film become uniform, thereby increasing the color reproducibility, and further the scatterer may scatter the incident light so that a contact efficiency between the incident light and the quantum dots may be increased, thereby improving the light conversion efficiency as suggested by Wang  (Page 9/32, [0040]; Page 14/32, [0098]; Page 15/32, [0102]; Page 10/32, [0043]; Page 10/32, [0051]).

Regarding claim 4: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the scatterer comprises TiO2 (Page 21, [0364]).

	Regarding claims 5-6: Jun teaches the photoresist resin composition (Page 21, [0364]),

wherein the core comprises InZnP (Page 19, [0323]) , and the shell comprises ZnSeS (Page 19, [0324]) as core-shell quantum dot (Page 21, Table 1). 


	Regarding claim 7: Jun teaches the photoresist resin composition (Page 21, [0364]),

wherein the core comprises InZnP (Page 19, [0323]), wherein the core diameter is 2.2 nm (Page 19, [0329]), and the shell comprises ZnSeS (Page 19, [0324]), wherein the shell diameter is 1.7 nm (Page 19, [0331]), as core-shell quantum dot (Page 21, Table 1), wherein the core-shell diameter is 5.6 nm (Page 19, [0330]).

	Regarding claim 10: Jun teaches the photoresist resin composition (Page 21, [0364]),

wherein the photopolymerizable monomer comprises dipentaerythritol hexaacrylate ((Page 21, [0364]),


    PNG
    media_image3.png
    123
    257
    media_image3.png
    Greyscale

	Regarding claim 11: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein each of the first photopolymerization initiator and the second photopolymerization initiator comprises at least one compound selected from the group consisting of an oxime-based compound, an acetophenone-based compound, a thioxanthone-based compound, and a benzophenone-based compound (Page 17, [0291]; {age 17, [0298]). 
Wang teaches the first photopolymerization initiator in an amount of 0.1 to 20 wt%, more preferably 1 to 10 wt% (Page 14/32, [0095]) and the second photopolymerization initiator (Page 14/32, [0098]) in an amount of 0.1 to 20 wt%, more preferably 1 to 10 wt% (Page 15/32, [0102]) are included in the photoresist resin composition, which encompasses at a weight ratio in a range of about 1:1 to about 50:1.

	Regarding claim 12: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the binder resin comprises at least one resin selected from the group consisting of an epoxy resin (Page 12, [0290]) and an acrylic resin (Page 9, [0166]-[0167]; Page 10, [0173]; Page 21, [0363]; Page 22, [0365]). 

	Regarding claim 13: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the solvent comprises at least one compound selected from the group consisting of ethylene glycol monoethyl ether, ethyl cellosolve acetate, 2-hydroxyethyl propionate, diethylene glycol monomethyl, propylene glycol  monomethyl ether acetate, and propylene glycol propyl ether acetate (Page 17, [0290]; Page 21, [0363]; Page 22, [0364]). 

	Regarding claim 14: Jun teaches a film prepared by performing heat treatment on the photoresist resin composition (Page 22, [0366], Fig. 18).  

	Regarding claim 15: Jun teaches a color conversion element comprising the film (Page 22, [0367]; Page 22, Table 3).
	
	Regarding claim 16: Jun teaches an electronic apparatus comprising the color conversion element and a display apparatus (Page 3, [0063]-[0064], Figs 4-6; Page 18, [0307]).  

	Regarding claim 17: Jun teaches an electronic apparatus, wherein the display apparatus comprises a liquid crystal display apparatus, an organic light-emitting apparatus, or an inorganic light-emitting apparatus (Page 18, [0308]). 

	Regarding claim 18: Jun teaches an electronic apparatus, wherein the display apparatus comprises the liquid crystal display apparatus, and the liquid crystal display apparatus comprises a light source  configured to emit blue light (Page 18, [0309]-[0310]).

	Regarding claim 19: Jun teaches an electronic apparatus, wherein the display apparatus comprises the organic light-emitting apparatus, which comprises an organic light-emitting device, and wherein the organic light-emitting device comprises a light-emitting layer comprising an organic compound configured to emit blue light (Page 18, [0307]; Page 18, [0310]).

	Regarding claim 20: Jun teaches an electronic apparatus, wherein the display apparatus comprises the inorganic light-emitting apparatus, which comprises an inorganic light-emitting device, and wherein the inorganic light-emitting device comprises a light-emitting layer comprising an inorganic compound configured to emit blue light (Page 18, [0307]; Page 18, [0310]).

Response to Arguments
8.	Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
	
 In response to Applicant’s argument that Jun does not disclose the amount of the scatterer is in a range of about 8 parts to about 16.5 parts, as claimed. Although Wang discloses the scatterer in an amount of 0.3 to 30% by weight in the detailed description, Wang only uses the scatterer in an amount of 5% by weight in Examples 1 to 12. Thus, it is difficult to select 8 parts to 16.5 by weight of the scatterer from Wang's disclosed wide range of the amount of the scatterer and considering Examples 1 to 12.
	The Examiner respectfully disagree. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Jun teaches a photoresist resin composition (Page 21, [0364]), comprising: a plurality of quantum dots, a photopolymerizable monomer, a photopolymerization initiator, a scatterer, a binder resin, and a solvent (Page 22, [0365]), wherein an amount of the scatterer is 15 wt% which encompasses a range of about 2 parts to about 20 parts by weight based on 100 parts by weight of a total amount of the photoresist resin composition (Page 22, [0365]), wherein the quantum dot has an amount in a range of about 1 wt % to about 40 wt %, and the light scatter greater than or equal to about 5 wt % or less than or equal to about 15 wt% (Page 16, [0278]). Wang teaches the self-luminous photoresist resin composition (Page 5/32, [0001]), comprising A) quantum dots, (B) scattering particles, (C) photopolymerizable compound, (D) photopolymerization initiator, (E) alkali-soluble resin, and (F) a solvent  (Page 7/32, [0015]), wherein an amount of the scatterer is in a range of 0.1 to 50 wt%, more preferably 0.3 to 30 wt% based on 100 parts by weight of a total amount of the resin composition (Page 10/32, [0051]).
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. As discussed above, because Applicant does not demonstrate the criticality of the amount of the scatterer in the range of about 8 parts to about 16.5 parts by weight as recited in claim 1. In re Woodruff, 919 F.2d 1575, 1578 (Fed. 5 Appeal2017-008153 Application 14/465,917 Cir. 1990) (indicating that in cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.

In response to Applicant’s argument that the combination of Jun and Wang fails to disclose the first photopolymerization initiator and the second photopolymerization initiator are included in the photoresist resin composition at a weight ratio in a range of about 1:1 to about 50:1. 
	The Examiner respectfully disagree. Jun teaches a photoresist resin composition (Page 21, [0364]), comprising: a plurality of quantum dots, a photopolymerizable monomer, a photopolymerization initiator or a combination of initiator (Page 17, [0291]; Page 17, [0298]) in the amount of about 0.01 wt % to about 10 wt% (Page 17, [0288]). Wang teaches the first photopolymerization initiator in an amount of 0.1 to 20 wt%, more preferably 1 to 10 wt% (Page 14/32, [0095]) and the second photopolymerization initiator (Page 14/32, [0098]) in an amount of 0.1 to 20 wt%, more preferably 1 to 10 wt% (Page 15/32, [0102]) are included in the photoresist resin composition, which encompasses at a weight ratio in a range of about 1:1 to about 50:1 with benefit of providing the luminance of light emitted from the film become uniform, thereby increasing the color reproducibility, and further the scatterer may scatter the incident light so that a contact efficiency between the incident light and the quantum dots may be increased, thereby improving the light conversion efficiency (Page 9/32, [0040]; Page 14/32, [0098]; Page 15/32, [0102]; Page 10/32, [0043]; Page 10/32, [0051]).

The Applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a photoresist resin composition) and show the product is actually different from and unexpectedly better than the teachings of the references. 

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/22/2022